UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1590


JANNETTE HENRY-DAVENPORT,

                 Plaintiff – Appellant,

           v.

THE SCHOOL DISTRICT OF FAIRFIELD COUNTY,

                 Defendant – Appellee,

           and

SAMANTHA J. INGRAM, individually and as an employee of The
School   District  of  Fairfield   County;  HAROLD  HEATH,
personally and as a board member of The School District of
Fairfield County; ROBERT DRAKE, personally and as a board
member of The School District of Fairfield County; HENRY
MILLER, personally and as a board member of The School
District of Fairfield County; REBECCA MCSWAIN, personally
and as a board member of The School District of Fairfield
County,

                 Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Matthew J. Perry, Jr., Senior
District Judge. (0:08-cv-03258-MJP)


Argued:   September 20, 2012                 Decided:   November 26, 2012


Before TRAXLER, Chief Judge, DAVIS, Circuit Judge, and Max O.
COGBURN, Jr., United States District Judge for the Western
District of North Carolina, sitting by designation.
Affirmed by unpublished per curiam opinion.


ARGUED: Glenn Walters, Sr., Orangeburg, South Carolina, for
Appellant.   Carol Brittain Ervin, YOUNG CLEMENT RIVERS, LLP,
Charleston, South Carolina, for Appellee.   ON BRIEF: Stephen
Lynwood Brown, YOUNG CLEMENT RIVERS, LLP, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Appellant Janette Henry-Davenport was employed by the

Fairfield County School District (“FCSD”) in various capacities

since 1983.      At the beginning of the 2007-2008 school year,

Appellant held the position of Deputy Superintendent for Human

Resources and Administration for FCSD, at an annual salary of

$98,036.   FCSD paid Appellant her full salary through the end of

the school year, but the FCSD Superintendent notified her in

April 2008 that her administrative contract for the 2008-2009

school year would be at a reduced salary of $75,000.                Appellant

requested a hearing before the Board of Trustees but did not

receive one.    She was subsequently reassigned to the position of

FCSD Director of Food Service.

           Appellant brought this action in state court against

the FCSD, alleging that the FCSD violated her statutory rights

under South Carolina’s Teacher Employment and Dismissal Act (the

“Teacher Act”), see S.C. Code §§ 59-25-410 to -530, by demoting

her and reducing her salary without a hearing.               Appellant also

asserted   a   claim   under   42   U.S.C.   §   1983,   alleging   that   the

FCSD’s failure to provide her a dismissal hearing deprived her

of due process. *


     *
       Appellant’s complaint asserted other claims that are not
at issue on appeal. Also, Appellant sought relief from various
individual FCSD employees; the claims against the individual
(Continued)
                                      3
             The action was removed to federal district court and

the parties filed cross motions for summary judgment.                           Appellant

staked    her     position    on    Johnson       v.    Spartanburg       County      School

District     7,    444    S.E.2d    501     (S.C.      1994),   in    which     the   South

Carolina Supreme Court held that an assistant principal, despite

holding an administrative rather than a teaching position, was

protected under the Teacher Act.                  See id. at 502.          In response,

the   FCSD       argued   that     in     1998,     the   South      Carolina      General

Assembly     effectively      overruled          the    Johnson      decision    when     it

enacted      §     59-24-15        to     exclude       employee       rights      to     an

administrative position or particular administrative salary from

the scope of the Teacher Act:

      § 59-24-15. Rights of certified                     education       personnel
      employed as administrators.

      Certified education personnel who are employed as
      administrators on an annual or multi-year contract
      will retain their rights as a teacher under the
      provisions of Article 3 of Chapter 19 and Article 5 of
      Chapter 25 of this title but no such rights are
      granted to the position or salary of administrator.
      Any such administrator who presently is under a
      contract granting such rights shall retain that status
      until the expiration of that contract.

(emphasis added).

             The     District       Court    denied       the     cross    motions      for

summary judgment pending resolution of a certified question to


defendants were dismissed,                and     Appellant     does      not   challenge
their dismissal on appeal.



                                             4
the South Carolina Supreme Court:                         “Does South Carolina law,

pursuant     to    S.C.      Code    Ann.     §    59-24-15,      afford     a   certified

educator employed as an administrator rights as available under

the Teacher Employment and Dismissal Act when she is denied a

hearing     to    contest      her     administrative            demotion    and    salary

reduction?”        Henry-Davenport v. Sch. Dist., 705 S.E.2d 26 (S.C.

2011).      The South Carolina Supreme Court answered that question

in    the    negative         because       Johnson        had    been      legislatively

overruled:

      [T]he legislature enacted section 59-24-15 after the
      Johnson decision, and the plain language of the
      statute directly contradicts the holding in Johnson.
      The statute plainly states that an administrator has
      no rights in her ‘position or salary,’ and the
      legislature   made  no    exception  or   distinction
      concerning the administrator’s status as a certified
      educator.

705   S.E.2d      at   28.     Subsequently,          the    district      court   granted

FCSD’s renewed motion for summary judgment on the ground that

the State Supreme Court’s disposition of the certified question

defeated Appellant’s claims.                  In so doing, the court rejected

Appellant’s       argument     that     the       South    Carolina   Supreme      Court’s

decision regarding the certified question had an impermissible

retroactive effect on her vested property rights.

             On appeal, Appellant raises the same fatally deficient

retroactivity argument.               Appellant’s argument is fundamentally

flawed in a number of ways, but the most conspicuous problem is


                                              5
that the South Carolina legislature enacted § 59-24-15 in 1998,

long before the conduct at issue in this case occurred.               Thus,

because § 59-24-15 does not “reach conduct and claims arising

before the statute’s enactment,” Ward v. Dixie Nat’l Life Ins.

Co., 595 F.3d 164, 172 (4th Cir. 2010), there is clearly no

impermissible     retroactive   effect   in   play.      To   the    extent

Appellant contends that she still retains any statutory rights

pertaining   to   her   administrative   salary   and   position     despite

clear and unequivocal language to the contrary in § 59-24-15 and

Henry-Davenport, we reject this argument out of hand.           Appellant

fails to point to any language in the Teacher Act that would

support her position that the FCSD violated her statutory rights

or deprived her of due process.

          Accordingly, we affirm the decision of the district

court.



                                                                    AFFIRMED




                                   6